               Case 4:19-cv-00778-LPR Document 16 Filed 09/14/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

WANDA GRIGSBY                                                                         PLAINTIFF

          v.                       CASE NO. 4:19-cv-00778-LPR

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                              DEFENDANT


                              ANSWER TO AMENDED COMPLAINT

          Defendant, Pulaski County Special School District (“District”), by its attorneys, Bequette,

Billingsley & Kees, P.A., and for its Answer to Plaintiff’s Amended Complaint (ECF Doc. 15),

states:

          1.       The District admits this Court has jurisdiction and is a proper venue as alleged in

¶ 1 of Plaintiff’s Amended Complaint.

          2.       The District admits the alleged unlawful actions are supposed to have taken place

in Pulaski County, Arkansas, but denies violating any such laws as alleged in ¶ 2 of Plaintiff’s

Amended Complaint.

          3.       The District admits the allegations contained in ¶¶ 3, 4, and 5 of Plaintiff’s

Amended Complaint.

          4.       The District denies the allegations contained in ¶ 6 of Plaintiff’s Amended

Complaint and asserts that Plaintiff has not officially worked for the District since January 15,

2020 and Plaintiff stopped showing up to work over a year ago, in March of 2019.

          5.       The District denies the allegations contained in ¶ 7 of Plaintiff’s Amended

Complaint and asserts that Plaintiff was a temporary employee beginning in 2012 and became

officially employed by the District in 2014. The District also asserts that Plaintiff was promoted

to training officer in July of 2015. In April of 2017, Plaintiff was informed that the position of
            Case 4:19-cv-00778-LPR Document 16 Filed 09/14/20 Page 2 of 5




training officer was to be removed. Plaintiff had recall rights to the position of Administrative

Sergeant and accepted the position in July of 2017.

       6.       The District admits Plaintiff filed a worker’s compensation claim in May 2017;

however, without specific information, the District cannot speak to Plaintiff’s injuries and

therefore at this time denies the allegations contained in ¶¶ 8 and 9 of Plaintiff’s Amended

Complaint.

       7.       The District admits Plaintiff filed a grievance in 2018, but denies Plaintiff was

harassed or mistreated in connection with her worker’s compensation claim, or in any respect, as

alleged in ¶ 10 in Plaintiff’s Amended Complaint.

       8.       The District admits Plaintiff filed a second worker’s compensation claim against

the District; however, without specific information, cannot comment on Plaintiff’s alleged injury

as contained in ¶ 11.

       9.       The District admits Plaintiff made a sexual harassment claim against Bennie

Bowers and admits it was resolved, as contained in ¶ 12.

       10.      The District admits Mr. Bowers left the Pulaski County Special School District but

denies all other allegations contained in ¶ 13 of Plaintiff’s Amended Complaint.

       11.      The District admits Dave Thomas became the Plaintiff’s supervisor but denies all

other allegations contained in ¶ 14.

       12.      The District denies the allegations contained in ¶ 15 of the Plaintiff’s Amended

Complaint and asserts that Dave Thomas’s job required use of a District vehicle.

       13.      The District denies the allegations contained in ¶¶ 16, 17, 18, and 19 of Plaintiff’s

Amended Complaint.

       14.      The District admits Plaintiff applied for a facilitator’s position as alleged in ¶ 20 of

the Plaintiff’s Complaint.
                                                   2
          Case 4:19-cv-00778-LPR Document 16 Filed 09/14/20 Page 3 of 5




       15.     The District denies the allegations contained in ¶ 21 of Plaintiff’s Complaint.

       16.     The District denies the allegations contained in ¶ 22 of Plaintiff’s Amended

Complaint and asserts the Facilitator’s role is one of a supervisor.

       17.     The District denies the allegations contained in ¶ 23 of Plaintiff’s Amended

Complaint and asserts that Dave Thomas’s position was coordinator of security.

       18.     The District admits the allegations contained in ¶ 24 of Plaintiff’s Amended

Complaint.

       19.     The District denies the allegations contained in ¶ 25 of the Plaintiff’s Complaint

and asserts that Plaintiff never worked in a management position.

       20.     The District denies the allegations contained in ¶¶ 26, 27, 28, 29, 30 and 31 of

Plaintiff’s Amended Complaint.

       21.     The District denies the allegations contained in ¶ 32 of Plaintiff’s Amended

Complaint.

       22.     The District denies the allegations contained in ¶ 33 of Plaintiff’s Amended

Complaint.

       23.     The District denies the allegations contained in ¶ 34 of Plaintiff’s Amended

Complaint and asserts that the individuals named in ¶ 34 were working in different positions than

Plaintiff. The District further asserts that Plaintiff only worked as a temporary employee and never

worked as an interim employee.

       24.     The District admits the existence of the law mentioned in ¶ 35 of Plaintiff’s

Amended Complaint, which speaks for itself, and denies violating said law.

       25.     Except where previously admitted herein, the District denies the allegations

contained in ¶ 36 of Plaintiff’s Amended Complaint.



                                                 3
          Case 4:19-cv-00778-LPR Document 16 Filed 09/14/20 Page 4 of 5




       26.     The District admits Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) on or around December 20, 2018, Charge No.

493-2019-00506, as alleged in ¶ 37 of Plaintiff’s Amended Complaint. The District denies all

allegations in the Charge.

       27.     The District admits Plaintiff was mailed a Notice of Right to Sue letter on or around

August 2, 2019 but is without specific information or belief to admit or deny when it was received

by the Plaintiff as alleged in ¶ 38 of Plaintiff’s Amended Complaint. The District admits a copy

of the Notice is attached to Plaintiff’s Amended Complaint. The District denies all allegations of

discrimination by Plaintiff.

       28.     The District denies the allegations contained in ¶ 39 of Plaintiff’s Amended

Complaint.

       29.     Except where previously admitted herein, the District denies the allegations

contained in ¶ 40 of Plaintiff’s Amended Complaint.

       30.     The District denies committing any discriminatory, retaliatory or illegal practices

and denies Plaintiff is entitled to any award or relief as alleged in ¶¶ 41 and 42 of Plaintiff’s

Amended Complaint.

                                         JURY DEMAND

       31.     The District joins Plaintiff in her request for a trial by jury as set forth in ¶ 43.

       32.     The District denies all allegations, averments and prayers for relief in the

WHEREFORE clause of Plaintiff’s Amended Complaint, including subsections (a) – (f).

       33.     The District denies all allegations not specifically admitted herein.

       34.     The District reserves the right to amend its answer and plead further.




                                                   4
            Case 4:19-cv-00778-LPR Document 16 Filed 09/14/20 Page 5 of 5




                                   AFFIRMATIVE DEFENSES

        35.     The District affirmatively pleads Plaintiff has not taken appropriate steps to

mitigate any alleged damage and therefore is not entitled to damages.

        36.     The District affirmatively pleads all defenses available to it pursuant to Fed. R. Civ.

P. 12(b).

        37.     The District affirmatively states Plaintiff’s claims for equitable relief are barred as

a matter of law.

        38.     The District affirmatively pleads all actions taken by them with regard to Plaintiff

were in good faith.

        39.     The District asserts they acted reasonably and in compliance with law at all times

relevant hereto.

        WHEREFORE, Defendant, Pulaski County Special School District, prays that Plaintiff’s

Amended Complaint be dismissed and that she take nothing thereby; for the District’s attorneys’

fees and costs incurred herein; and for all other just and proper relief to which the District may be

entitled.

                                               Respectfully submitted,

                                               BEQUETTE, BILLINGSLEY & KEES, P.A.
                                               425 West Capitol Avenue, Suite 3200
                                               Little Rock, AR 72201-3469
                                               Phone: (501) 374-1107
                                               Fax: (501) 374-5092
                                               Email: jbequette@bbpalaw.com
                                               Email: ckees@bbpalaw.com

                                               By:            Cody Kees
                                                       Jay Bequette, #87012
                                                       Cody Kees, #2012118




                                                  5
